UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1474


RONALD SATISH EMRIT,

                    Plaintiff - Appellant,

             v.

BARBARA CEGAVSKE; SECRETARY OF STATE OF NEVADA; U.S.
DEPARTMENT OF COMMERCE; SMALL BUSINESS ADMINISTRATION,
(SBA); U.S. PATENT AND TRADEMARK OFFICE, (USPTO); LIBRARY OF
CONGRESS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George J. Hazel, District Judge. (8:17-cv-00063-GJH)


Submitted: June 20, 2017                                          Decided: June 30, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Satish Emrit, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald Satish Emrit appeals the district court’s order dismissing his civil

complaint for improper venue. * We have reviewed the record and find no reversible

error. Even assuming, without deciding, that the district court abused its discretion in

dismissing the complaint for improper venue, “we may affirm a district court’s ruling on

any ground apparent in the record.” See U.S. ex rel. Drakeford v. Tuomey, 792 F.3d 364,

375 (4th Cir. 2015). As our review of Emrit’s complaint reveals that it is patently

frivolous, we conclude the complaint was properly subject to dismissal under 28 U.S.C

§ 1915(e)(2)(B)(i) (2012). See Neitzke v. Williams, 490 U.S. 319, 325 (1989) (“[A]

complaint . . . is frivolous where it lacks an arguable basis either in law or in fact.”).

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                   AFFIRMED




       *
         Although Emrit’s notice of appeal was filed more than 60 days after the district
court’s dismissal order, his appeal is timely because the court’s order explains in full its
reasons for dismissing the complaint and therefore is not a separate judgment under Fed.
R. Civ. P. 58(a). See Hughes v. Halifax Cnty. Sch. Bd., 823 F.2d 832, 835 (4th Cir.
1987). The order is deemed “entered,” for purposes of Fed. R. App. P. 4(a), when “150
days have run from entry of the order in the civil docket.” Fed. R. App. P. 4(a)(7)(A)(ii).
As Emrit’s notice of appeal was filed within that 150-day period, we have jurisdiction to
consider his appeal. See Quinn v. Haynes, 234 F.3d 837, 843 (4th Cir. 2000).


                                               2